              IN THE UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DOROTHY RUSSAW, individually               )
and on behalf of all others similarly      )
situated,                                  )
                                           )
             Plaintiffs,                   )   Case No. 2:19-cv-421-ALB
                                           )
      v.                                   )
                                           )
SCOTT & ASSOCIATES, P.C.,                  )
                                           )
             Defendant.

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Defendant Scott & Associates, P.C.’s

Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to Federal Rule

12(b)(6). (Doc. 20). Upon consideration, the motion is GRANTED.

                                 BACKGROUND

      Plaintiff Dorothy Russaw filed this suit against Scott & Associates alleging

violations of the Fair Debt Collection Practices Act. Russaw notified either the

creditor, Barclay’s Bank Delaware, or the collector, Scott & Associates in writing to

cease and desist further communication. (Doc. 16 ¶32). After Russaw’s cease and

desist, Scott & Associates sent Russaw the following letter, which is the subject of

the present case. (Doc. 16 ¶¶32–54).
(Doc. 16-1).

               2
      Russaw makes claims under the FCPA arising from this letter. Count One

asserts that the letter violates 15 U.S.C. §1692c, which prohibits a debt collector

from communicating with a debtor after receiving a cease and desist letter. (Doc. 16

¶¶22–54). Count Two alleges that the letter makes false, deceptive, or misleading

representations in connection with the collection of a debt in violation of 15 U.S.C.

§1692e. (Doc. 16 ¶¶55–77).

      Scott & Associates filed an initial motion to dismiss because Russaw had not

alleged to whom she sent her cease and desist letter. (Doc. 14 at 5–8). Russaw

amended her complaint in response to the motion, but again failed to allege to whom

she sent the letter. (Doc. 16 ¶32). Scott & Associates renewed its motion to dismiss.

(Doc. 20).

                                  DISCUSSION

      Scott & Associates argues that the Amended Complaint should be dismissed

in its entirety. Scott & Association argues that Russaw has not alleged that she sent

a cease and desist letter to a “debt collector,” which is a necessary precondition to

invoke 15 U.S.C. §1692c. It also argues that its letter is consistent with the FCPA

because the Act expressly carves out an exception for this type of contact and the

letter is not contradictory or confusing. Russaw counters that she should be entitled

to an inference that she sent Scott & Associates the letter, that Scott & Associates




                                         3
was not allowed to contact her after receiving the cease and desist, and that the letter

is confusing.

      When evaluating a motion to dismiss, the court assumes the factual allegations

are true and construes them in the light most favorable to the plaintiff. Hishon v.

King & Spalding, 467 U.S. 69, 73 (1984); Duke v. Cleland, 5 F.3d 1399, 1402 (11th

Cir. 1993). “To avoid dismissal the complaint must contain sufficient factual matter

… to state a claim to relief that is plausible on its face.” Gates v. Khokhar, 884 F.3d

1290, 1296 (11th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))

(internal quotation marks omitted). Whether a complaint is plausible depends on

whether “it contains sufficient facts to support a reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (emphasis added).

                       A. Count One is due to be dismissed.

      Count One of the Amended Complaint arises under 15 U.S.C. §1692c. Under

this section of the FDCPA, “[i]f a consumer notifies a debt collector in writing that

the consumer refuses to pay a debt or that the consumer wishes the debt collector to

cease further communication with the consumer, the debt collector shall not

communicate further with the consumer with respect to such debt …” except for

three specific exceptions. 15 U.S.C. §1692c(c). Scott & Associates argues that this

Count is due to be dismissed for two reasons.




                                           4
      1. Russaw Has Not Alleged She Notified a “Debt Collector”

      Scott & Associates argues that this count fails to state a claim because the

Amended Complaint does not allege that Russaw sent a cease and desist letter to a

“debt collector,” i.e. Scott & Associates. Indeed, although Russaw’s Amended

Complaint asserts that she mailed a cease and desist letter to someone, it pointedly

does not identify to whom she sent the cease and desist letter.

      In response, Russaw points out that the letter she received from Scott &

Associates indicates that either Scott & Associates or the creditor that hired it

received her letter. That allegation is enough to state a claim, she argues, for two

reasons.

      First, Russaw argues that notifying either a debt collector or a creditor is

enough to invoke the protections of this section of the FDCPA. But that argument is

inconsistent with the plain text of the statute. “[U]nlike debt collectors, creditors

typically are not subject to the FDCPA.” Davidson v. Capital One Bank (USA), N.A.,

797 F.3d 1309, 1313 (11th Cir. 2015). “Creditor” and “debt collector” are defined

terms in the statute. 15 U.S.C. §1692a. And “debt collector” is expressly defined not

to include a creditor, except in unusual circumstances:

      The term “debt collector” means any person who uses any
      instrumentality of interstate commerce or the mails in any business the
      principal purpose of which is the collection of any debts, or who
      regularly collects or attempts to collect, directly or indirectly, debts
      owed or due or asserted to be owed or due another.... The term does not
      include—

                                          5
      (A) any officer or employee of a creditor while, in the name of the
      creditor, collecting debts for such creditor;

15 U.S.C. §1692a(6). “The language of our laws is the law.” CBS Inc. v. PrimeTime

24 Joint Venture, 245 F.3d 1217, 1227 (11th Cir. 2001). According to the plain

language of the FCPA, a consumer must contact a “debt collector,” not a creditor, to

invoke the protection of this section of the statute. See Dahl v. Kohn Law Firm S.C.,

2019 WL 2230718, at *2 (W.D. Wis. May. 23, 2019) (dismissing claim under

Section 1692c(c) when plaintiff failed to allege written notice was provided to

collector); Micare v. Foster Garbus, 132 F. Supp. 2d 77, 81 (N.D.N.Y. 2001) (same).

      Second, Russaw contends that her allegations allow two equally plausible

inferences—i.e. that she sent a letter either to Scott & Associates or to the creditor—

and that the Court should draw the inference in her favor that she sent her cease and

desist letter to Scott & Associates. Russaw is correct that, even when assertions in a

complaint are ambiguous, they should be construed in the light most favorable to the

plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration

Alliance, 304 F.3d 1076, 1083–84 (11th Cir. 2002). But plaintiffs in Russaw’s

position are entitled only to reasonable inferences. Gates, 884 F.3d at 1296. And the

circumstances surrounding Russaw’s amended complaint make her suggested

inference unreasonable. This information is uniquely within Russaw’s possession—

she knows where she sent the letter. And, after Scott & Associates filed its first

                                          6
motion to dismiss that raised this issue, Russaw filed an amended complaint as her

response. But Russaw’s amended complaint still failed to allege to whom she had

sent the letter. It makes very little sense to read into the amended complaint an

allegation that Russaw sent her letter to Scott & Associates when Russaw pointedly

declined to make that very allegation.1

       2. Even if Russaw notified a “debt collector,” Scott & Associates’ Letter
       Complies with Exceptions in the Act.

       In any event, even if Russaw had properly alleged that she contacted Scott &

Associates, Scott & Associates would still win on the merits. Once a consumer

properly issues a cease and desist notice, the FDCPA prohibits the debt collector

from further communication with the consumer while preserving three important

carve-outs. 15 U.S.C. §1692(c)(c). The debt collector may (1) advise the consumer

that the collector’s further efforts are being terminated, (2) notify the consumer that

the collector or creditor “may invoke specified remedies” which they ordinarily

invoke, or (3) notify the consumer that the collector or creditor “intends to invoke a

specified remedy.” Id. Here, Russaw claims that once the cease and desist notice is

sent, the collector cannot communicate further with the debtor. But this argument

ignores the express exceptions Congress created. Scott & Associates’ letter follows

1
  The Court would normally allow a plaintiff in these circumstances a second, final chance to
amend the complaint to resolve this problem. See Corsello v. Lincare, Inc., 428 F.3d 1008, 1014
(11th Cir. 2005). But Russaw did not ask for leave to amend. And, because the Court concludes
that the amended complaint fails for other reasons, there is no point in allowing Russaw another
amendment.

                                               7
the Act by advising Russaw that it is terminating further collection efforts and

notifying Russaw that the creditor may invoke specified remedies in the future.

Russaw’s partial reading of the statute is unavailing.

      B. Count Two is also due to be dismissed.

      Similarly lacking merit is Russaw’s claim that Scott & Associates violated

Section 1692(e)’s prohibition on false or misleading representations. The FDCPA

prohibits collectors from using “false, deceptive, or misleading representation[s] or

means in connection with the collection of any debt.” 15 U.S.C. §1692(e). Among

these prohibited practices are misrepresenting the collector’s identity; the status,

character, or amount of the debt; or the effects of transferring the debt. 15 U.S.C.

§1692(e)(1)–(3), (6), (9), (11)–(12), (16). The Act also prohibits threatening illegal

action such as unlawful arrest or seizure of property. 15 U.S.C. §1692(e)(4)–(5).

      The letter at issue here is not false, deceptive or misleading. The letter tracks

the language of the statute. Shortly after initial contact with a consumer, the FDCPA

requires a debt collector to provide a consumer with the identity of the creditor, the

amount of the debt, and a statement that the debtor has 30 days to dispute the debt.

15 U.S.C. §1692g(a). There is no allegation that any of these matters were

mispresented. Similarly, Scott & Associates notified Russaw that it was ceasing

current collection efforts but might pursue legal remedies in the future. This

statement is not, as Russaw claims, contradictory. A debt collector—like a law


                                          8
firm—may well cease collection communications with the debtor while it explores

legal remedies, such as wage garnishment. The debtor still owes the debt, even if the

debt collector must cease communications about it. Section 1692(c) expressly allows

a collector to advise the consumer that further efforts to collect are being terminated,

to notify the consumer that specified remedies may be invoked, or to notify the

consumer that specified remedies are being invoked. The statute does not limit which

exceptions the collector may use, nor does it limit the collector to choosing between

the three. A letter that makes accurate statements that are required or allowed by the

FDCPA is not false or misleading under that statute.

                                   CONCLUSION

      Based on the above reasoning, Scott & Associates’ Motion to Dismiss is

GRANTED. The Amended Complaint is DISMISSED WITH PREJUDICE.

      DONE and ORDERED this 24th day of October 2019.


                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE




                                           9
